Exhibit 99.1 Presidential Realty Corporation 180 South Broadway White Plains, N.Y. 10605 (914) 948-1300 NEWS FOR IMMEDIATE RELEASE White Plains, New York October 13, 2010 PRESIDENTIAL REALTY CONTINUES TO CONSIDER STRATEGIC ALTERNATIVES – POSTPONES ANNUAL MEETING WHITE PLAINS, NY — October 13, 2010 — Presidential Realty Corporation, a real estate investment trust, today announced that it has postponed its Annual Meeting of Stockholders, originally scheduled to be held on October 26, 2010, as it continues to review a number of strategic alternatives. Additional Information This press release is not a solicitation of a proxy, an offer to purchase nor a solicitation of an offer to sell shares of Presidential Realty, and it is not a substitute for any proxy statement or other filings that may be made with the SEC with respect to a proposal to seek stockholder approval of a plan of liquidation or any other transaction that may require stockholder approval.When such documents are filed with the SEC, investors will be urged to thoroughly review and consider the final proxy statement and any other documents filed with the SEC as they will contain important information. Any such documents, once filed, will be available free of charge at the SEC's website (www.sec.gov). Presidential Realty and its directors, executive officers and other members of their management may be deemed to be soliciting proxies from stockholders of Presidential Realty in favor of a proposal to seek stockholder approval of a plan of liquidation or any other transaction that may require stockholder approval.Investors and stockholders may obtain more detailed information regarding the direct and indirect interests in such plan of liquidation of persons who may, under the rules of the SEC, be considered participants in the solicitation of these stockholders in connection with the proposal by reading the preliminary and definitive proxy statement relating thereto when filed with the SEC. Presidential Realty Corporation 180 South Broadway White Plains, N.Y. 10605 (914) 948-1300 NEWS FOR IMMEDIATE RELEASE White Plains, New York October 13, 2010 Forward Looking Statements This release contains forward-looking statements that involve substantial risks and uncertainties. These forward-looking statements relate to our outlook or expectations for our assets, expenses, future financial or business performance, results of operations or financial condition, including: statements relating to the benefits and timing of the proposed liquidation; statements relating to our consideration of strategic alternatives; statements relating to the value of our assets; and statements preceded by, followed by or that include the words “will likely result,” “estimate,” “plan,” “assume,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “would,” “should,” “could,” “seek,” “target” or similar expressions.These forward-looking statements are necessarily estimates reflecting the Company’s best judgment and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. Important factors that could cause actual results to differ materially from those indicated by such forward-looking statements, include · our ability to implement the plan of liquidation; · our ability to negotiate, enter into or close any strategic alternative that may be presented to us; · the risk that the proceeds from the sale of our assets may be substantially below the Company’s estimates; · the risk that the proceeds from the sale of our assets may not be sufficient to satisfy our obligations to our current and future creditors; · the risk of stockholder litigation against the plan of liquidation and other unforeseeable expenses related to the proposed liquidation; · disruption from the liquidation process making it more difficult to maintain relationships with customers or employees; and · our ability to continue as a REIT. Except as required by law, Presidential assumes no obligation to update any forward-looking statements. About Presidential Realty Presidential Realty Corporation, a real estate investment trust, is engaged principally in the ownership of income-producing real estate and in the holding of notes and mortgages secured by real estate or interests in real estate. For further information contact: Jeffrey F. Joseph, President Presidential Realty Corporation at the above address and telephone number
